In an action, inter alia, to declare the rights of the parties under written agreements to commence summary proceedings with respect to certain real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 27, 1998, which, inter alia, granted the plaintiffs motion to remove a summary proceeding pending in District Court, Suffolk County, and consolidate it with the instant action.
Ordered that the appeal is dismissed, with costs to the respondent.
By order dated April 30, 1999, the Supreme Court, Suffolk County, dismissed the summary proceeding and granted the plaintiffs motion for summary judgment declaring the rights of *415the parties in the joint venture. The issues raised on this appeal are academic in light of the subsequent order of the court. S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.